Case 1:20-cr-00032-JPJ-PMS Document 32 Filed 12/17/20 Page 1 of 6 Pageid#: 602
          Case 1:20-cr-00032-JPJ-PMS Document 32 Filed 12/17/20 Page 2 of 6 Pageid#: 603

AO 2458   (Rev. 09/ 19 - VA W Additions 05/ I 7) Judgment in a Criminal Case
          Sheet 4-Probation

                                                                                                       Judgment-Page     2    of        6
DEFENDANT:           TIMOTHY BAXTER
CASE NUMBER: DV AW 120CR000032-00 I
                                                                        PROBATION

You are hereby sentenced to probation for a term of:

 One (I) year.




                                                         MANDATORY CONDITIONS
I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance . You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as detennined by the court.
            ~ The above drug testing condition is suspended, based on the court's detern1ination that you pose a low risk of future
              substance abuse. (ch eck ifapplirnble)
4.    ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.    D   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside,
          work , are a student, or were convicted of a qua Iifying offense. (check if applicable)
6.    D   You must participate in an approved program for domestic violence. (check if applicable)
7.    D   You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
8.  You must pay the assessment imposed in accordance with 18 U .S.C. § 30 I 3.
9.  If this judgment imposes a fine, you must pay in accordance w ith the Schedule of Payments sheet ofthisjudgment.
10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
    fines, or special assessments .


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
             Case 1:20-cr-00032-JPJ-PMS Document 32 Filed 12/17/20 Page 3 of 6 Pageid#: 604
AO 245B      (Rev. 09/1 9 - VA W Additions 05/ 17) Judgment in a Criminal Case
             Sheet 4A- Probation

                                                                                                          Judgment-Page      3     of        6
 DEFENDANT:           TIMOTHY BAXTER
 CASE NUMBER: DV AW J20CR000032-001
                                          ST AND ARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
       you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       an-angements (such as the people yo u live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pennit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. lfnotifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not commun icate or interact with someone you know is engaged in criminal activity. If you know someone bas been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If yo u are arrested or questioned by a law enforcement officer, yo u must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm , ammunition , destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injmy or death to another person such as nunchakus or tasers) .
11 .   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infonnant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       requ ire you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S . probation officer has instructed me on the conditions specified by the court and has provided me with a w ritten copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions , avai lable at: www. uscourts. 0 ov.

Defendant's Signature                                                                                    Date
            Case 1:20-cr-00032-JPJ-PMS Document 32 Filed 12/17/20 Page 4 of 6 Pageid#: 605
 AO 2458     (Rev . 09/ 19 • VA W Additions 05/ 17) Judgment in a Criminal Case
             Sheet 4D • Probation

                                                                                                          Judgment-Page       4     of        6
 DEFENDANT:          TIMOTHY BAXTER
 CASE NUMBER: DVAW l20CR000032-001

                                             SPECIAL CONDITIONS OF SUPERVISION
While on probation, the defendant:

(1) Must pay any monetary penalty that is imposed by this judgment in the manner directed by the court;

(2) Must reside in a residence free of firearms , ammunition, destructive devices, and dangerous weapons;

(3) Must submit his or her person, property, house, residence, vehicle, papers, [computers as defined in 18 U.S.C. Section 1030(e)(l), other
electronic com1mmications or data storage devices or med ia] , or office, to a search conducted by a United States probation officer. Failure to
submit to a search may be grounds for revocation of release. The defendant shall warn any other occupants that the premises may be subject
to searches pursuant to this condition. An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that
the defendant has violated a condition of his or her supervision and that the areas to be searched contain evidence of this violation;

(4) Must serve a period of six (6) months home detention with location monitoring. The cost of location monitoring shall be paid by the
defendant. The defendant must reside at his residence at all times except for employment, religious services, medical care or treatment,
service of his community service hours, required attendance for court proceedings, if necessary, or for any administrative proceedings in
relation to his licensure or other matters relevant to his employment and visits with his attorney's office in relation to any legal matters, all
other absences must be approved in advance by his supervising officer; and

(5) Must complete 100 hours of com1mmity service during his year of probation and his hours must be approved in advance by his
supervising officer.
           Case 1:20-cr-00032-JPJ-PMS Document 32 Filed 12/17/20 Page 5 of 6 Pageid#: 606
AO 245B    (Rev. 09/ 19 - VA W Additions 05/17) Judgment in a Criminal Case
           Sheet 5 - Criminal Monetary Penalties

                                                                                                                Judgment-Page       5       of       6
DEFENDANT:           TIMOTHY BAXTER
CASE N UMB ER: DVAW120CR000032-001
                                                 CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the sc hedule of paym ents on Sheet 6.

               Assessment                      Restitution                     Fine                     AV AA Assessment*               JVT A Assssment* *
 TOTALS $ 25.00                            $                                  $ 100,000.00          $                               $



D    The determi nation of restitution is defen-ed until
                                                         ----
                                                              . An Amended Judgment in a Criminal Case (AO 245C) w ill be entered
     after such dete1mination.

D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     lf the defendant makes a partia l payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
     in the priority order or percentage payment column below. However, pursuant to 18 U.S .C § 3664(i), all nonfederal victims must be
     paid before the United States is paid.

 Name of Pa ee                                                Total Loss**                        Restitution Ordered              Priority or Percentage




TOTALS


D     Restitution a.mount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 36 12(f) . All of the paym ent options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 12(g).

D     The court detem1ined that the defendant does not have the ability to pay interest and it is ordered that:

      D   the interest requirement is waived for the             D    fine     D   restitution.

      D   the interest requirement for the          D     fine       D   restitution is modified as follows:


  * Amy, Vicky, and Andy Child Pornography V ictim Assistance Act of 20 18, Pub. L. No . 115-299.
  ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
  *** Findings for the total amount of losses are required under Chapters 109A, 110, 1 lOA , and 113A of Title                  18 for offenses committed
  on or after September 13, 1994, but before April 23, 1996.
              Case 1:20-cr-00032-JPJ-PMS Document 32 Filed 12/17/20 Page 6 of 6 Pageid#: 607
AO 245B      (Rev. 09/ 19 - VA W Additions 05/l 7) Judgment in a Criminal Case
             Sheet 6 - Schedule of Payments

DEFENDANT:                         TIMOTHY BAXTER                                                                           Judgment - Page   6   of   6

CASE NUMBER: DVAWl20CR000032-001

                                                          SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, the total criminal monetary penalties are due immediately and payable as follows:

A ~        Lump sum payment of$ 100,025.00                        immediately, balance payable
              D      not later than
                                  - - - - - - - - - --
                                                       , or
              ~      in accordance with D C, D D, D E,                               D    F or, ~ G below); or

B    0     Payment to begin immediately (may be combined with                    D   C,    D   D,   D   F, or   D   G below); or

co         Payment in equal _ _ _ _ _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of$ _______ over a period of
           _ _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

DD        Payment in equal _ _ _ _ _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of$-,----,-----,--- over a period of
           ---,,----.,....(e.g., months or years), to commence _ _ _ _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
          tenn of supervision; or
E   0      Payment during the term of supervised release will commence within _______ (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    0    During the term of imprisonment, payment in equal ________ (e.g., weekly, monthly, quarterly) installments of
          $ ______ , or _ _ _ % of the defendant's income, whichever is . greater        ...,_ to commence _ _ _ _ _ ( e.g., 30 or
          60 days) after the date of this judgment; AND payment in equal _ _ _ _ _ _ _ _ (e.g., weekly, monthly, quarterly)
          installments of$-,---,------ during the tem1 of supervised release, to commence ________ (e.g., 30 or 60 days)
          after release from imprisonment.
G    ~    Special instructions regarding the payment of criminal monetary penalties:

     Special Assessment and Fine was paid in full on September 28, 2020.

Any installment schedule shall not preclude enforcement of the restitution or fine order by the United States under 18 U.S.C §§ 3613 and
3664(m).
Any installment schedule is subject to adjustment by the court at any time during the period of imprisonment or supervision, and the defendant
shall notify the probation officer and the U.S. Attorney of any change in the defendant's economic circumstances that may affect the
defendant's ability to pay.
All criminal monetary penalties shall be made payable to the Clerk, U.S . District Court, 210 Franklin Rd., Suite 540, Roanoke, Virginia 24011,
for disbursement.
The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Any obligation to pay restitution is joint and several with other defendants, if any, against whom an order of restitution has been or will be
entered.
    D Joint and Several
         Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
         corresponding payee, if appropriate.




    D The defendant shall pay the cost of prosecution.
    D The defendant shall pay the following court cost(s):
    D The defendant shall forfeit the defendant's interest in the following property to the United States:


    Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
    (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
    prosecution and court costs.
